DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10,265,089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 18- 35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, (b) positioning the thrombectomy device relative to the thrombus such that all of the proximal markers are proximal to or longitudinally aligned with a proximal end of the thrombus, (c), after (b), expanding the thrombectomy device into the thrombus, (d) imaging the proximal, intermediate, and distal pluralities of markers to (i) determine whether a maximum marker separation of the plurality of intermediate markers is less than a maximum marker separation of either the plurality of the proximal markers or the plurality of the distal markers and (ii) determine a state of engagement of the working length with the thrombus based on the positioning of the proximal, intermediate and distal pluralities of markers.  
Regarding claim 26, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, (b) positioning the thrombectomy device relative to the thrombus such that all of the proximal markers are proximal to or longitudinally aligned with a proximal end of the thrombus; (c), after (b), expanding the thrombectomy device into the thrombus; (d) imaging the proximal plurality of markers, the intermediate plurality of markers, and the distal marker to (i)  determine whether a maximum marker separation of the plurality of intermediate markers is less than a maximum marker separation of the plurality of proximal markers, and (ii) determine a state of engagement of the working length with the thrombus by observing the proximal plurality of markers, the intermediate plurality of markers, and the distal marker.
Nagl (US Pub. No. 2013/0131690), which is cited in the IDS filed 6/21/19, does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the method step of imaging to determine relative marker separation distances.
Strauss et al. (US Pub. No. 2013/0116774 A1), which is cited in the IDS filed 6/21/19, discloses a method including positioning a stent relative to an aneurysm neck by aligning proximal markers (49), intermediate (48) and distal (46) markers (Figs. 9a- 11) an aneurysm neck but Strauss does not disclose engaging a thrombus.
Morsi (US Pub. No. 2006/0282111 A1) discloses a method for engaging a thrombus, including positioning the thrombectomy device relative to the thrombus (See Figs. 3(a) – 3(c)), (Ps. [0035] - [0036]) and including radiopaque marks on the expandable segments can help ensure that the devices is positioned as desired (P. [0035]).  However, Morsi does not disclose or fairly suggest, either singly or in 
Slee et al. (US Pub. No. 2013/0079796 A1) discloses a method for engaging a thrombus, including imaging the plurality of markers to determine a state of engagement of the working length with the thrombus by observing the plurality of markers (P. [0039]) (Figs. 3- 4), but Slee does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the method step of imaging to determine relative marker separation distances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                       

/WADE MILES/Primary Examiner, Art Unit 3771